Citation Nr: 0634787	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the patella of the right knee.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for schizophrenia, 
paranoid type.  

3.  Entitlement to service connection for schizophrenia, 
paranoid type.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for pseudofolliculitis 
barbae.

6.  Entitlement to service connection for a back disability 
as secondary to service-connected right knee chondromalacia 
patella.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
chondromalacia of the patella of the right knee and assigned 
a 10 percent rating, effective November 23, 2001.  In an 
August 2004 rating decision, in pertinent part, the RO 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
paranoid type schizophrenia.  The veteran has perfected his 
appeal to both issues.  

In a September 2005 rating decision, in pertinent part, the 
RO denied service connection for tinnitus, pseudofolliculitis 
barbae, and a back disability as secondary to service-
connected right knee chondromalacia patella.  

In July 2006, the veteran testified before the undersigned at 
a Travel Board hearing.  The veteran expressed disagreement 
with the denial of the issues of service connection for 
tinnitus, pseudofolliculitis barbae, and a back disability as 
secondary to service-connected right knee chondromalacia 
patella.  The Board accepts his statements as a notice of 
disagreement as to these issues.  

In addition, the veteran raised the issues of service 
connection for schizophrenia, paranoid type; a left ankle 
disability; and service connection for a back disability as 
secondary to service-connected right knee chondromalacia 
patella.  The Board refers these issues to the RO for 
appropriate action.  

The issues of service connection for tinnitus, 
pseudofolliculitis barbae, and a back disability as secondary 
to service-connected right knee chondromalacia patella are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service 
connection for schizophrenia, paranoid type.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's June 2002 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have flexion of the right knee 
limited to 30 degrees or the functional equivalent of flexion 
limited to 30 degrees; he does not have limitation of 
extension of the right knee; he does not have instability or 
subluxation of the right knee.  



CONCLUSIONS OF LAW

1.  The RO's June 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's June 2002 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.156 (2006).

3.  A rating in excess of 10 percent rating for 
chondromalacia patella of the right knee is not warranted. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

A letter dated in February 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for a right knee 
disorder be granted.  In a July 2003 rating decision, the RO 
granted service connection for right knee chondromalacia and 
the issue on appeal concerns the claim of entitlement to a 
higher evaluation for this now service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for right knee chondromalacia in the July 
2003 rating decision and assigned an initial 10 percent 
disability rating effective November 23, 2001 (date of 
claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a February 2005 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in June 2003 and 
July 2005.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected right knee 
chondromalacia since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The recent VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


Rating of the Right Knee

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
warranted.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In June 2003, the veteran was afforded a VA joints 
examination.  At that time, the veteran reported pain on the 
anterior aspect and the inside aspect of the right knee.  He 
reported pain mainly with squatting activities.  The veteran 
had some catching and popping in his knee.  Walking and 
running exacerbated his symptoms.  Examination revealed full 
range of motion without irritation.  Stichfield testing was 
negative.  There was no effusion.  There was pain along the 
mediolateral patellar facet as well as along the joint line.  
Although full range of motion had been noted, testing on 
flexion revealed flexion limited to 118 degrees.  The knee 
was stable to varus and valgus stress, Lachman's testing was 
negative, and anterior and posterior drawer testing was 
negative.  McMurray's testing was questionably positive on 
the inside aspect of the knee and there was some pain with 
this maneuver.  There was positive subpatellar grind.  The 
foot was warm with brisk capillary refill.  

X-rays of the right knee were normal.  There was no joint 
space narrowing, no fractured dislocations, and no avulsions.  
The diagnoses were chondromalacia of the patella and possible 
medial meniscus tear.  With regard to DeLuca criteria, there 
was pain on range of motion testing and it was feasible that 
pain could further limit function particularly if the veteran 
had been on his feet all day.  It was not feasible, however, 
that this could be expressed in terms of additional 
limitation of motion.  

August 2003 VA medical records revealed complaints of right 
knee swelling.  December 2003 records revealed that the 
veteran had range of motion of the right knee from zero to 
110 degrees.  Apprehension sign and patella grind were 
positive.  There was tenderness to palpation of the 
quadriceps tendon.  April 2004 VA medical records showed that 
the veteran was able to ambulate without difficulty.  He was 
wearing a brace on his right lower extremity.  He denied 
having any discomfort.  

In July 2005, the veteran was afforded another VA joints 
examination.  The veteran reported that he had right knee 
pain daily which was exacerbated by activities such as going 
up and down stairs, walking, or bending.  The worst pain was 
located over the anterior aspect of the knee.  He also stated 
that he had weakness, stiffness, and swelling.  He denied any 
locking.  He also reported having popping and clicking, but 
no instability.  The veteran reported that he had flare-ups 
with walking and bending and would need to rest the knee.  
The veteran related that he used a sports brace, but no cane 
or crutch.  Examination revealed that the veteran walked with 
an antalgic gait, favoring the right lower extremity.  Range 
of motion was from zero to 140 degrees.  There was pain from 
120 to 140 degrees of flexion.  There was no effusion.  There 
was no instability to anterior and posterior drawer testing, 
Lachman's testing was negative, and varus and valgus testing 
were negative.  There was some discomfort with McMurray's 
testing, but no click.  The veteran was most tender over the 
patella femoral joint and had significant pain with patella 
grind.  The veteran stated that this reproduced symptoms.  He 
had 5/5 quadriceps and hamstring strength.  He had intact 
pulses and muscle function, distally.  With repetitive use on 
examination, there was no decrease in the range of motion.  
The veteran did report some increased pain.  However, he had 
5/5 strength and no decrease in function after repetitive 
use.  

X-rays revealed no bony abnormalities and the joint spaces 
were well maintained and aligned.  An April 2005 magnetic 
resonance imaging (MRI) revealed normal cartilage and bone.  
Anterior and posterior crusciate ligaments were intact.  
Medial and collateral ligaments were intact.  Medical and 
lateral menisci appeared to be intact.  There was a small 
area in the lateral meniscus that was possibly from an old 
injury or artifact.  The examiner indicated that the MRI was 
essentially normal.   The diagnosis was chondromalacia 
patella of the right knee.  The examiner noted that there was 
some pain on motion and some pain after repetitive use, 
however, there was no fatigability, loss of motion, loss of 
function or strength after repetitive use or before 
repetitive use.  To address DeLuca, there was pain on range 
of motion.  It was conceivable that the veteran could have 
more pain or functional loss after repetitive use.  It was 
not possible, however, to comment on the additional 
limitation of motion, pain or function, as there matters 
could not be determined with any degree of medical certainty.  

In July 2006, the veteran testified at a Travel Board 
hearing.  The veteran testified that he used a knee brace to 
prevent instability.  He indicated that he had a lot of pain, 
but could not take pain medication due to other medical 
disabilities.  He related that he could walk 3-4 blocks and 
could not perform any athletics or his knee would swell.  He 
indicated that he had bought a cane and had fallen while 
going up stairs.  

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran does not meet the criteria for a 20 percent 
rating for limitation of flexion as his flexion is not 
limited to 30 degrees.  Further, the veteran does not have 
the functional equivalent of flexion limited to 30 degrees.  
The directives of DeLuca have been considered.  The Board 
recognizes that the veteran has pain on flexion.  However, 
the examiner did not indicate that the pain limits flexion to 
30 degrees or the functional equivalent thereof.  Rather, no 
decrease in range of motion after repetitive use was 
demonstrated.  The Board cannot speculate if further use 
might further limit the function of the right knee as the 
examiners could not make this determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Thus, while the veteran demonstrates some of the DeLuca 
criteria and his additional limitations are being taken into 
consideration, even with additional limitation due to pain, 
weakness, coordination, endurance, and other factors, the 
right knee flexion has continued to be well beyond 30 
degrees, despite the additional limitations.  The veteran has 
no limitation of extension.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In a precedent opinion, the General Counsel (GC) of VA 
held that a veteran who has arthritis and instability in his 
knee may receive separate ratings under Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

In this case, the veteran does not have instability or 
subluxation of the right knee.  Although the veteran reports 
that he had instability, instability was not demonstrated on 
any of the objective medical testing which was performed.  
Stability testing was negative.  X-rays revealed no 
subluxation.  Although the veteran contends otherwise, the 
objective medical evidence is more persuasive than his 
unsupported contentions.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent for chondromalacia patella of the right 
knee.  


New and Material

In the instant case, the veteran's claim is being granted.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.  

In a June 2002 rating decision, service connection was denied 
for paranoid type schizophrenia.  The denial was on the basis 
that the veteran did not have schizophrenia during service 
and was not diagnosed until 2001, which was over 10 years 
after he was separated from service.  The veteran submitted a 
notice of disagreement.  In July 2003, a statement of the 
case was issued.  Thereafter, the veteran did not perfect his 
appeal by submitting a substantive appeal.  

In May 2004, correspondence was received from the veteran in 
which he sought to reopen his claim of service connection for 
schizophrenia.  In an August 2004 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  The veteran has appealed.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

The new evidence added to the record includes VA medical 
records, dated from January 2002 to August 2005, as well as a 
private medical statement from R.G.N., D.O, dated in April 
2004.

The VA medical records show that the veteran has continued to 
be treated for schizophrenia.  In October 2004, the veteran 
reported that he had been paranoid in the military.  In April 
2005, it was noted that the veteran began experiencing 
auditory hallucinations and paranoid delusions while he was 
in the military, but his paranoia kept him from reporting it.  
The examiner stated that it seemed at least as likely as not 
that the veteran's paranoid schizophrenia first manifested 
itself when he was in the military.  In September 2005, the 
veteran again reported that his symptoms began during 
military service.  

The private medical statement, it was indicated that the 
veteran began manifesting symptoms of schizophrenia during 
service, to include inappropriate thoughts and auditory 
hallucinations.  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The additional evidence is new and material assuming the 
credibility thereof.  It includes competent evidence that 
cures the prior evidentiary defect that schizophrenia was not 
initially manifest during service.  

Evidence submitted since the RO's June 2002 rating decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's June 2002 decision; thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.


ORDER

The application to reopen the claim of service connection for 
schizophrenia, paranoid type, is granted.


REMAND

The claim of service connection for schizophrenia, paranoid 
type, has been reopened.  

A review of the medical evidence shows that the veteran 
reported to VA examiners and his private examiner that his 
schizophrenia symptoms began during service.  However, the 
record does not reflect that these medical professionals 
reviewed the claims file.  In light of the foregoing, the 
veteran should be afforded a VA examination.  The examiner 
should opine as to whether it is as likely as not that 
schizophrenia was initially manifest during service.  If not, 
the examiner should state if schizophrenia is a psychosis.  
If so, the examiner should opine as to whether it is as 
likely as not that schizophrenia was initially manifest 
within the one year period after the veteran's separation 
from service.  

As noted in the introductory portion of this decision, in a 
September 2005 rating decision, in pertinent part, the RO 
denied service connection for tinnitus, pseudofolliculitis 
barbae, and a back disability as secondary to service-
connected right knee chondromalacia patella.  In July 2006, 
the veteran testified before the undersigned at a Travel 
Board hearing.  The veteran expressed disagreement with the 
denial of the issues of service connection for tinnitus, 
pseudofolliculitis barbae, and a back disability as secondary 
to service-connected right knee chondromalacia patella.  The 
Board accepts his statements as a notice of disagreement as 
to these issues.  As such, a statement of the case must be 
issued.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999).  In addition, a VCAA letter which 
complies with Dingess/Hartman should also be sent to the 
veteran.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  

The examiner should opine as to whether it is 
as likely as not that schizophrenia was 
initially manifest during service.  If not, 
the examiner should state if schizophrenia is 
a psychosis.  If so, the examiner should 
opine as to whether it is as likely as not 
that schizophrenia was initially manifest 
within the one year period after the 
veteran's separation from service.  

A rationale for any opinion expressed should 
be provided.

2.  The AMC should then readjudicate the 
claim of service connection for 
schizophrenia, paranoid type, on appeal in 
light of all of the evidence of record.  If 
the issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

3.  With regard to the issues of entitlement 
to service connection for tinnitus, 
pseudofolliculitis barbae, and a back 
disability as secondary to service-connected 
right knee chondromalacia patella, the 
veteran should be sent a statement of the 
case in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on any 
issue, then the claim should be returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


